946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ervin J. HORTON, Appellant,v.U.S. DEPARTMENT OF TREASURY, Internal Revenue Service,Commissioner Fred Goldberg.
No. 90-5336.
United States Court of Appeals, District of Columbia Circuit.
June 12, 1991.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and opposition thereto, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed September 27, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Appellant has failed to demonstrate that he is entitled to the relief sought or that appellees have a duty to act,  see Council of and For the Blind of Delaware County Valley, Inc. v. Regan, 709 F.2d 1521, 1533 (D.C.Cir.1983) (en banc ), and, consequently, has failed to establish that he is entitled to the extraordinary relief requested.   See Cartier v. Secretary of State, 506 F.2d 191, 199 (D.C.Cir.1974), cert. denied, 421 U.S. 947 (1975).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.